Citation Nr: 0901071	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  02-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a January 24, 1968 letter denying service 
connection for residuals of a back injury contains clear and 
unmistakable error (CUE).

2.  Whether an August 5, 1983 rating decision denying service 
connection for residuals of a back injury contains CUE.

3.  Entitlement to an effective date prior to July 17, 2000 
for the grant of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, and the Appeals Management Center.

In October 2001, the RO granted service connection for a back 
disorder, with a 20 percent evaluation effective from July 
17, 2000.  The veteran perfected an appeal of this decision 
to the extent that an earlier effective date had not been 
assigned and appeared for an RO hearing in July 2002 and a 
Board hearing in February 2003.  Following Board remands in 
June 2003 and February 2004, the Board denied the effective 
date claim in a July 2005 decision.

In November 2006, however, the veteran's then-representative 
and the VA General Counsel filed a joint motion to vacate and 
remand the July 2005 Board decision on the basis that the 
veteran had filed a Notice of Disagreement with the April 
2005 rating decision denying the CUE claims, which were found 
to be inextricably intertwined with the effective date claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  This motion was granted in a November 2006 
order of the United States Court of Appeals for Veterans 
Claims (Court).

In April 2007, the Board remanded all three issues and 
requested that a Statement of the Case (SOC) be issued for 
the CUE claims pursuant to Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  The requested SOC was furnished in 
February 2008, and, in his timely March 2008 Substantive 
Appeal, the veteran requested a Travel Board hearing.  This 
hearing was conducted in October 2008.  As two different 
Veterans Law Judges have held hearings on this case, it will 
be decided by a three-judge panel.


FINDINGS OF FACT

1.  The determination to deny service connection for 
residuals of a back injury in the January 24, 1968 letter was 
based on the record and law that existed at the time of that 
decision.

2.  The determination to deny service connection for 
residuals of a back injury in the August 5, 1983 rating 
decision was based on the record and law that existed at the 
time of that decision.

3.  The veteran is not shown to have applied to reopen the 
previously denied claim for service connection for a back 
disorder earlier than July 17, 2000, the date of receipt of 
his current claim.


CONCLUSIONS OF LAW

1.  The January 24, 1968 letter denying service connection 
for residuals of a back injury does not contain CUE.  38 
C.F.R. § 3.105 (2008).

2.  The August 5, 1983 rating decision denying service 
connection for residuals of a back injury does not contain 
CUE.  38 C.F.R. § 3.105 (2008).

3.  The criteria for an effective date prior to July 17, 2000 
for the grant of service connection for a back disorder have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In October 1967, a VA Form 21-526 (Veteran's Application for 
Compensation or Pension) was received, indicating a claim for 
service connection for a back injury from June and August of 
1966.  

On January 24, 1968, the veteran was sent a letter indicating 
that his claim was denied because he failed to report for a 
VA examination.  Evidence of record at that time included 
service medical records, with a June 1967 separation 
examination report indicating chronic low back syndrome but 
no objective findings upon examination; and a VA Form 21-2507 
indicating that the veteran failed to cooperate in reporting 
for a December 1967 medical examination.

In February 1968, in response to the January 1968 letter, the 
veteran replied that he would undergo a VA examination.  
According to a VA Form 21-2507, the veteran was scheduled for 
an orthopedic examination for his back, but he failed to 
cooperate.  A VA Form 3230 documented that the veteran failed 
to report for an examination and had not contacted the RO for 
another appointment.  It thus appears that the veteran's 
claim was treated as abandoned in light of his failure to 
report for the second scheduled examination.  See 38 C.F.R. 
§ 3.158(a).

In May 1983, a VA Form 21-526 was again received in which the 
veteran stated that he had an inservice back injury.  In an 
August 5, 1983 rating decision, service connection for a back 
disorder was denied on the merits on the basis that there was 
no back disorder on the veteran's separation examination from 
service or on the current June 1983 examination.  In the 
section provided for diagnosis, the report of the June 1983 
examination contains the statement, "Recurrent lower back 
chronic syndrome not present during this examination."  The 
Board notes, however, that x-rays taken in conjunction with 
the examination indicate anterior hypertrophic spurs 
anteriorly and superiorly on L1, L2, and L4.  In an August 
1983 letter, the veteran was notified of this decision and of 
his appellate rights, but he did not appeal.

A VA Form 21-526 received by the RO in March 1992 refers only 
to claims concerning malaria and post-traumatic stress 
disorder (PTSD), with no mention of a back disability.  
Similarly, a September 1995 statement concerned only PTSD.  
In a June 1997 statement, the veteran requested a 
reevaluation of his service-connected disabilities, with no 
mention of a back disorder. 

VA outpatient records reflect that the veteran complained of 
back pain in February 1996 and in October 1996.

On July 17, 2000, the RO received a statement from the 
veteran in which he indicated that he was seeking service 
connection for a back disorder.  His statement was accepted 
as a claim to reopen service connection for a back disorder.  
In the appealed October 2001 rating decision, the RO granted 
service connection for a back disorder, effective July 17, 
2000.  The grant was based on a finding that the veteran had 
a current back disorder which the RO determined was related 
to service.  The appeal as to the effective date claim arose 
from this decision.

II.  CUE claims

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
veteran's allegations of CUE.  The Court has determined that 
CUE claims are not conventional appeals.  Rather, such claims 
are requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.

As stated by the Court, for CUE to exist: (1) either the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of 
"errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

A disagreement with how VA evaluated the facts is inadequate 
to raise the claim of clear and unmistakable error.  Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  See 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Moreover, a 
failure on the part of the RO to fulfill its statutory duty 
to assist the veteran with the development of facts pertinent 
to a claim does not constitute CUE.  See Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has also 
held that in order to be CUE, the error must be of a type 
that is outcome-determinative.  See Glover v. West, 185 F.3d 
1328 (Fed. Cir. 1999).

As to the January 1968 letter, the Board finds that this 
letter constituted a final and binding determination in light 
of the then-extant provisions of 38 C.F.R. § 19.110 (1967), 
despite the fact that there is no indication that the veteran 
was notified of his appellate rights in that letter.  This 
regulation indicated that, while it was contemplated that the 
agency of jurisdiction would give proper notice of the right 
to appeal and the time limit, failure to notify the claimant 
of his right to such appellate review or of the time limit 
applicable to a Notice of Disagreement or Substantive Appeal 
would not extent the applicable period for taking this 
action.  

In reviewing the January 1968 letter, the Board notes that 
the RO denied the veteran's claim on the basis that he had 
failed to report for a VA examination.  There was no medical 
evidence of record at that time to support a diagnosis of 
current and chronic residuals of a back injury.  While this 
letter did not cite specific laws and regulations, it is 
fully consistent with 38 U.S.C. §§ 310 and 331 (1964) and 
38 C.F.R. § 3.303(a) (1967), which, as with current laws and 
regulations, required evidence of a disability.  There is 
also no indication that the decision indicated in this letter 
was based on anything other than the correct facts then of 
record.

During his October 2008 hearing, the veteran asserted that, 
had he received a notice to report for a VA examination in 
1968, he would have done so.  However, the Board notes that 
the veteran did in fact request an examination following the 
January 1968 letter but failed to report for that 
examination, evidently resulting his claim being deemed 
abandoned.

As to the August 1983 rating decision, this decision was 
based on the finding that there was no current evidence of a 
back disorder.  While this decision did not cite specific 
laws and regulations, it is fully consistent with 38 U.S.C. 
§§ 310 and 331  (1982) and 38 C.F.R. § 3.303(a) (1983), 
which, as with current laws and regulations, indicated that 
service connection was warranted in cases where the facts, 
shown by evidence, established that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces.  There is also no indication 
that this decision was based on anything other than the 
correct facts then of record, particularly as the June 1983 
examination report was cited in the decision.

During the October 2008 hearing, the veteran asserted that he 
did have a "chronic back condition" at the time of the 
August 1983 rating decision.  The Board is aware that the x-
rays taken upon VA examination in June 1983 did show anterior 
hypertrophic spurs anteriorly and superiorly on L1, L2, and 
L4, and that there was no clinical evidence of back 
disability upon examination.  Even if reasonable minds could 
differ as to whether the x-ray finding was misinterpreted or 
would have warranted additional development (i.e., a 
reexamination), neither possible deficiency of that decision 
could constitute CUE in light of, respectively, Luallen and 
Caffrey.  Also, the later and favorable October 2001 rating 
decision granting service connection for a back disorder was 
based upon evidence developed after the August 1983 rating 
decision, and this more recent evidence cannot be considered 
in a CUE context under Porter.

In summary, the determination to deny service connection for 
residuals of a back injury in the January 24, 1968 letter and 
the August 5, 1983 rating decision was based on the evidence 
of record and the law as it existed at the time of those 
decisions.  As the veteran has not demonstrated that the 
January 24, 1968 letter and the August 5, 1983 rating 
decision contain CUE, his claims must be denied.

III.  Entitlement to an effective date prior to July 17, 2000 
for the grant of service connection for a back disorder

A.  Analysis

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  See Sears 
v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus 
holds that the effective date statute, 38 U.S.C.A. § 5110(a), 
is clear on its face with respect to granting an effective 
date for the award of VA periodic monthly benefits no earlier 
than the date that the claim for reopening was filed.")

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).  

In Sears v. Principi, supra, the Court found that 38 C.F.R. 
§ 3.157 applied to a defined group of claims, specifically 
those claims for disability compensation for which a report 
of medical examination or hospitalization is accepted as an 
informal claim for an increase of a service-connected rating 
"where service connection has already been established."  
Id. at 248-49.  The mere presence of medical evidence does 
not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (where the veteran had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment does 
not establish a claim, to include an informal claim, for 
service connection.

In this case, as the veteran did not appeal the August 5, 
1983 rating decision, that decision is "final" under 
38 U.S.C.A. § 7105(c), and the effective date provisions of 
38 C.F.R. § 3.400(q)(1)(i) are applicable.  Accordingly, the 
effective date must be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.

As noted above, the veteran's current claim was received on 
July 17, 2000.  There is no indication whatsoever of a claim 
prior to that date and subsequent to the unappealed and final 
August 1983 rating decision denying the claim.  In his 
hearing testimony, the veteran has focused on his continuous 
back symptoms since service as a predicate for an earlier 
effective date, and the Board is aware of records of 
treatment for a back disorder dated prior to July 17, 2000.  
Those records, however, cannot be considered by the Board as 
an "informal claim" in light of Sears v. Principi and 38 
C.F.R. § 3.157(b).  Accordingly, there is no basis in the 
record for finding a formal or informal claim prior to the 
date of the claim to reopen on July 17, 2000.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
July 17, 2000 for the grant of service connection for a back 
disorder, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

B. Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his effective date claim in a May 2004 letter, pursuant to a 
Board remand.  While this notification occurred following the 
appealed October 2001 rating decision, the veteran's claim 
was later readjudicated in an April 2005 Supplemental 
Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's updated VA medical records have been 
obtained.  Additionally, he was afforded a VA examination in 
June 2001.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.



	(CONTINUED ON NEXT PAGE)




ORDER

As a January 24, 1968 letter denying service connection for 
residuals of a back injury does not contain CUE, the appeal 
is denied as to that issue.

As an August 5, 1983 rating decision denying service 
connection for residuals of a back injury does not contain 
CUE, the appeal is denied as to that issue.

Entitlement to an effective date prior to July 17, 2000 for 
the grant of service connection for a back disorder is 
denied.



_______________________________
	_______________________________	
          WAYNE M. BRAEUER		             P. M. 
DILORENZO
           Veterans Law Judge,			  Veterans Law Judge,
         Board of Veterans' Appeals		       Board of 
Veterans' Appeals



___________________________________
MARY GALLAGHER
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


